DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restriction

This application contains claims directed to the following patentably distinct species

I.  Claims 1-5 directed to a driver for driving a light emitting unit array of a display device including a driving circuit and a regulating circuit (see Claim 1), wherein the regulating circuit includes a charge path circuit (see Claim 2) and each of the driving units includes a mixed-signal controller coupled to the charge path circuit (see Claim 3), wherein the mixed-signal controller is configured to receive a specific first instruction to perform a function (see Claims 4 and 5).

II.  Claims 1-3 and 6 directed to a driver for driving a light emitting unit array of a display device including a driving circuit and a regulating circuit (see Claim 1), wherein the regulating circuit includes a charge path circuit (see Claim 2) and each of the driving units includes a mixed-signal controller coupled to the charge path circuit (see Claim 3), wherein the mixed-signal controller is configured to receive a specific second instruction to perform a function (see Claim 6).

III.  Claims 1-3 and 7 directed to a driver for driving a light emitting unit array of a display device including a driving circuit and a regulating circuit (see Claim 1), wherein the regulating circuit includes a charge path circuit (see Claim 2) and each of the driving units includes a mixed-signal controller coupled to the charge path circuit (see Claim 3), wherein the mixed-signal controller is configured to receive display data and generate a pulse width modulation signal based on the display data (see Claim 7).

IV.  Claims 1 and 8-11 directed to a driver for driving a light emitting unit array of a display device including a driving circuit and a regulating circuit (see Claim 1), wherein the regulating circuit includes a discharge path circuit (see Claim 8) and each of the driving units includes a mixed-signal controller coupled to the discharge path circuit (see Claim 9), wherein the mixed-signal controller is configured to receive a specific third instruction to perform a function (see Claims 10 and 11).

V.  Claims 1, 8-9, and 12 directed to a driver for driving a light emitting unit array of a display device including a driving circuit and a regulating circuit (see Claim 1), wherein the regulating circuit includes a discharge path circuit (see Claim 8) and each of the driving units includes a mixed-signal controller coupled to the discharge path circuit (see Claim 9), wherein the mixed-signal controller is configured to receive a specific second instruction to perform a function (see Claim 12).

VI.  Claims 1, 8-9, and 13 directed to a driver for driving a light emitting unit array of a display device including a driving circuit and a regulating circuit (see Claim 1), wherein the regulating circuit includes a discharge path circuit (see Claim 8) and each of the driving units includes a mixed-signal controller coupled to the discharge path circuit (see Claim 9), wherein the mixed-signal controller is configured to receive display data and generate a pulse width modulation signal based on the display data (see Claim 12).

VII.  Claims 14-17 directed to a driver for driving a light emitting unit array of a display device including a plurality of driving units, each including a driving circuit, a charge path circuit, and a discharge path circuit (see Claim 14), wherein each of the driving units further includes a mixed-signal controller coupled to the charge path circuit and the discharge path circuit (see Claim 15), and the mixed-signal controller is configured to receive a specific first instruction and a specific third instruction to perform functions (see Claims 16 and 17).

VIII.  Claims 14-15 and 18 directed to a driver for driving a light emitting unit array of a display device including a plurality of driving units, each including a driving circuit, a charge path circuit, and a discharge path circuit (see Claim 14), wherein each of the driving units further includes a mixed-signal controller coupled to the charge path circuit and the discharge path circuit (see Claim 15), wherein the mixed-signal controller is configured to receive a specific second instruction to perform a function (see Claim 18).

IX.  Claims 14-15 and 19 directed to a driver for driving a light emitting unit array of a display device including a plurality of driving units, each including a driving circuit, a charge path circuit, and a discharge path circuit (see Claim 14), wherein each of the driving units further includes a mixed-signal controller coupled to the charge path circuit and the discharge path circuit (see Claim 15), wherein the mixed-signal controller is configured to receive display data and generate a pulse width modulation signal based on the display data (see Claim 19).

X.  Claims 1 and 20-21 directed to a display device including the driver for driving a light emitting unit array of a display device including a driving circuit and a regulating circuit as recited in Claim 1.

The species are independent or distinct because each of the cited Species is directed to a distinct structural and/or functional embodiment of a driver for driving a light emitting unit array of a display device that does not require the specific features of each of the other Species.  In particular, each of the cited Species requires a distinct “regulating circuit” and a distinct “mixed-signal controller” that is neither utilized by nor required by the other cited Species, and each of the cited Species performs distinct functions according to the features of its own embodiment.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the cited Species requires a different search strategy and/or search queries, and a search for the specific structural and/or functional features of any one of the cited Species is not likely to result in the discovery of art that is relevant to the specific structural and/or functional features of the other cited Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622